             Case 1:20-cr-00564-JPO Document 23 Filed 02/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA
                                                             Order of Restitution
                 v.

CRAIG ZABALA,                                                Docket No. 20 Cr. 564 (JPO)
                  Defendant.
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Joshua A. Naftalis, Assistant

United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count

One of the above Information; and all other proceedings in this case, it is hereby ORDERED

that:

        1.       Amount of Restitution

        Craig Zabala, the Defendant, shall pay restitution in the total amount of $4,380,000.00,

pursuant to 18 U.S.C. §§ 3663 and 3663A (MVRA), to the victims of the offense charged in Count

One. The names, addresses, and specific amounts owed to each victim are set forth in the Schedule

of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of

a change of address of a victim, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

        Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.



2020.01.09
             Case 1:20-cr-00564-JPO Document 23 Filed 02/05/21 Page 2 of 4




        2.      Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

                 In the interest of justice, restitution shall be payable in installments pursuant to

18 U.S.C. § 3572(d)(1) and (2). While serving the term of imprisonment, the Defendant shall

make installment payments toward his restitution obligation, and may do so through the Bureau

of Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the

BOP may establish a payment plan by evaluating the Defendant’s six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact with family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting

his restitution obligation.

                 Any unpaid amount remaining upon release from prison will be paid in

installments in an amount equal to fifteen (15) percent of the Defendant’s gross income on the

first day of each month.

                 If the Defendant defaults on the payment schedule set forth above, the

Government may pursue other remedies to enforce the judgment.

        3.      Payment Instructions

        The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the



                                                   2
             Case 1:20-cr-00564-JPO Document 23 Filed 02/05/21 Page 3 of 4




“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.



                                                    3
            Case 1:20-cr-00564-JPO Document 23 Filed 02/05/21 Page 4 of 4




       6.      Sealing

       Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       SO ORDERED:


       ___________________________________                            February 5, 2021
                                                                     _____________
       HONORABLE J. PAUL OETKEN                                      DATE
       UNITED STATES DISTRICT JUDGE




                                                 4
